

First Amended and Restated
SEPARATION AGREEMENT


This First Amended and Restated Separation Agreement is between Iradimed
Corporation (“Iradimed”) and John McCreery (“Employee”).


As Employee desires to retire, this Agreement sets forth terms of service and
compensation for the remaining time of his employment until retirement.


Employee agrees to the following points related to services:


-
Continue to provide services to Iradimed as full-time Chief Operating Officer
through the period ending Monday, January 6, 2020, date of retirement. Employee
will perform his duties faithfully and with due diligence, and shall not engage
in any other occupation or business activity for the duration of this Separation
Agreement without the prior written consent of Iradimed.



-
The terms of the 2017 Employment Agreement between Iradimed and Employee related
to non-competition, non-solicitation, and confidentiality remain in effect
throughout the period of Employee’s employment with Iradimed and afterward as
defined in the 2017 Employment Agreement.



Iradimed agrees to the following points related to compensation and benefits:




-
Acceleration of the vesting schedule of Employee’s initial Restricted Stock Unit
Award from the 2014 Equity Incentive Plan between Iradimed and Employee.
Specifically, the third vesting tranche of that award of 15,625 shares,
originally scheduled to vest on April 27, 2020 (the “Third Tranche”), will vest
on January 6, 2020 upon successful completion of the services noted in the
foregoing section. Further, if the Employee is terminated without cause prior to
January 6, 2020 (as defined in the 2017 Employment Agreement between Iradimed
and Employee), the Third Tranche will vest at that time.





-
Eligibility for 2019 yearly bonus. Currently the company pays an annual
performance bonus to company officers in the first quarter of the following
year, based on performance criteria related to measurements and assessments of
the preceding year. The Employee will be eligible for the 2019 bonus having
served as full-time Chief Operating Officer throughout 2019, and will be
evaluated consistently with other company officers with respect to such bonus.
This bonus will be due and payable to the Employee at the same time as other
officers, subject to normal withholdings for income and employment taxes,
although Employee shall have already ceased providing services earlier.





-
Employee will receive a one-time addition of 40 hours to his total paid time-off
(“PTO”) hours available. This addition to Employee’s PTO accrual will occur upon
signing and execution of the Separation Agreement.



By signing below, Iradimed and Employee agree to the terms and conditions of
this Separation Agreement.


By:
/s/ John McCreery  
By:
/s/ Roger Susi  


John McCreery
    Roger Susi 
 


Chief Operating Officer
    Chairman, Board of Directors  


Iradimed Corporation
    Iradimed Corporation
 


     


 
Date:
 August 23, 2019
 
Date:
 August 23, 2019  


